COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  RONNIE FLORES,                                  §
                                                                 No. 08-20-00154-CV
  Appellant,                                      §
                                                                    Appeal from the
  v.                                              §
                                                                  419th District Court
  HULL ASSOCIATES NORTH, LP                       §
                                                                of Travis County, Texas
  AND HULL ASSOCIATES, LLC,
                                                  §
                                                              (TC # D-1-GN-20-002933)
  Appellees.


                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

summary judgment. We therefore affirm the judgment of the court below. We further order that

Appellees recover from Appellant and his sureties, if any, See TEX.R.APP.P. 43.5, on the judgment

and all costs of this Court, for which let execution issue. This decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2022.



                                                      YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.